Title: Thomas Jefferson to Joseph Dougherty, 25 August 1809
From: Jefferson, Thomas
To: Dougherty, Joseph


          Dear Joseph  Monticello Aug. 25. 09.
           Davy now brings a cart for the big-tailed ram which Doctr Thornton has been so kind as to offer me. you will be so good as to apply for it, and to instruct Davy how to bring him & take care of him so that he may be in no danger of being hurt. with respect to the Merinos, I had rather put off beginning with them a year or two longer. my farms, which have been leased out d during my absence, will return into my own hands the next winter, & will after another year, furnish me a convenient separate places for my big-tailed, many horned, & Merinos.  I write to mr Barnes to send me half a pound of Sel Ammoniac for which Davy must call on him.  he is then to come by Dumfries for a pair of wild geese. I salute you with my best wishes.
          
            Th:
            Jefferson
        